Citation Nr: 1211753	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO. 07-03 830	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel



INTRODUCTION

The Veteran had active service from December 1967 to November 1970 with service in the Republic of Vietnam. The appellant is the Veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine. The claims file was subsequently transferred to the VA RO in Detroit, Michigan.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

In her February 2007 VA Form 9, the appellant requested a Travel Board hearing. It was scheduled in July 2008 and she was notified. She failed to appear for it, and has not provided an explanation for her absence or requested to reschedule the hearing. Therefore, the Board will decide her appeal as if her request for a hearing was withdrawn. See 38 C.F.R. § 20.704(d) (2011).

In May 2009, the Board remanded this case to the RO via the Appeals Management Center (AMC) for further development. In July 2011, the Board denied the appellant's claim. In August 2011, she filed a motion for reconsideration which was granted in December 2011. 


FINDINGS OF FACT

1. The Veteran's death certificate shows that he died in late 2004, and the immediate cause of death was either a rupture of the myocardium or sudden cardiac death, both due to coronary artery disease (CAD). 

2. At the time of the Veteran's death, service connection had not been established for CAD. 

3. During his active service, the Veteran served in the Republic of Vietnam and is presumed to have been exposed to herbicides. 

4. It is presumed that the Veteran's CAD is due to exposure to herbicides in Vietnam. 


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for the cause of the Veteran's death have been met. 38 U.S.C.A. §§ 1101, 1110, 1116, 1137, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death. 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(a) (2011). To constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death. 38 C.F.R. § 3.312(b). 

To be a contributory cause of death, it must be shown that there were "debilitating effects" due to a service-connected disability that made the Veteran "materially less capable" of resisting the effects of the fatal disease or that a service-connected disability had "material influence in accelerating death," thereby contributing substantially or materially to the cause of death. See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 C.F.R. § 3.312(c)(1). 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability. See 38 C.F.R. § 3.303; see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307(a). 

During the pendency of this matter, VA expanded the list of diseases subject to the regulatory presumption of service connection due to exposure to herbicides while serving in the Republic of Vietnam. VA added "Ischemic heart disease ((including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina))" immediately following "Hodgkin's disease" in 38 C.F.R. § 3.309(e). See 75 Fed. Reg. 53,216 (2010). 

The Veteran's private medical records from October 2003 to November 2004 show that he had been diagnosed with CAD. His death certificate states the cause of death as either a rupture of the myocardium or sudden cardiac death, both due to CAD. As this disease falls under the definition of ischemic heart disease in the newly published regulations, the Board finds that service connection for the cause of the Veteran's death is warranted based upon presumed exposure to herbicides in the Republic of Vietnam and a confirmed diagnosis of CAD. As a rupture of the myocardium or sudden cardiac death, both due to CAD, is listed as the cause of the Veteran's death, service connection for the cause of his death is allowed. 

Given the granting of the benefit, any further development or notification action  under the Veterans Claims Assistance Act of 2000 (VCAA) would not avail the appellant. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2010).

							(CONTINUED ON NEXT PAGE)

ORDER

Service connection for the cause of the Veteran's death is granted. 



________________________________     ______________________________
                Michael A. Pappas                                        K. A. Banfield 
               Veterans Law Judge                                   Veterans Law Judge
         Board of Veterans' Appeals                       Board of Veterans' Appeals
                        

___________________________________
		Vito A. Clementi 
Veterans Law Judge
Board of Veterans' Appeals

Department of Veterans Affairs


